                  Case 19-50059-KKS         Doc 13     Filed 05/13/19     Page 1 of 3


                            UNITED STATES BANKRUPTCY COURT
                                  Northern District of Florida
                                    Panama City Division


IN RE: DONALD THOMAS JANOVYAK                          Bankruptcy Case No. 19-50059-KKS

        Debtor.                                        Chapter: 7



   DEBTOR'S MOTION TO EXTEND TIME TO FILE SCHEDULES AND STATEMENTS

        DONALD THOMAS JANOVYAK (the “Debtor”) by and through their counsel, moves for

the entry of an order extending the time for the Debtor to file his Schedules and Statements and in

support thereof states as follows:

        1.     The Debtors filed a voluntary Petition for Relief under Chapter 7 of Title 11 of the

United States Code (the “Bankruptcy Code”) on April 30, 2019.

        2.     This Court has jurisdiction over this matter pursuant to 28 U.S.C. §157 and 28 U.S.C.

§1334. This is a core proceeding pursuant to 28 U.S.C. §§1408 and 1409.

        3.     The statutory bases for relief requested in the Motion are Bankruptcy Code §105 and

Federal Rules of Bankruptcy Procedure 1007.

        4.     On or about May 1, 2019 the Clerk's Office entered a Notice requiring that additional

documents be filed by May 14, 2019.

        5.     By this Application, the Debtor requests an additional fourteen (14) days, through May

28, 2019 to file the remaining schedules and statements.

        6.     The Debtor is gathering the necessary documents and information required to file the

balance of the schedules; however, additional time is needed to complete the necessary schedules in

this case.




                                                   1
                  Case 19-50059-KKS          Doc 13       Filed 05/13/19   Page 2 of 3


       7.      The 341(a) meeting of creditors is presently set in this matter for June 14, 2019, but by

consent of the Chapter 7 Trustee, will be rescheduled for June 25, 2019 and the extension of time

sought herein will not impact the meeting of creditors.

        WHEREFORE, the Debtors respectfully request that the Court enter an order (i) authorizing

the Debtor additional time, through May 28, 2019, to file all remaining schedules and statements, and

(ii) granting such other and further relief as this Court deems appropriate.


                                                           Respectfully submitted this
                                                           13th day of May, 2019

                                                           ZALKIN REVELL, PLLC

                                                           /s/ Natasha Z. Revell
                                                           NATASHA Z. REVELL
                                                           ZALKIN REVELL, PLLC
                                                           2441 US Highway 98W, Ste. 109
                                                           Santa Rosa Beach, FL 32459
                                                           (850) 267-2111 (Tel)
                                                           (866) 560-7111 (Fax)
                                                           nrevell@zalkinrevell.com




                                                     2
                  Case 19-50059-KKS          Doc 13      Filed 05/13/19     Page 3 of 3




                                     CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing:

   DEBTOR'S MOTION TO EXTEND TIME TO FILE SCHEDULES AND STATEMENTS

was served on the following parties by either electronic mail through the Courts CM/ECF system or by

standard first class mail on the 13th day of May, 2019:

Parties who are currently on the list to receive email notice/service for this case:

   •   Office of the United States Trustee: USTPRegion21.TL.ECF@usdoj.gov
   •   Mary Colon: trustee@marycolon.com, fl33@ecfcbis.com

Manual Service Parties: None




                                                           /s/ Natasha Z. Revell
                                                           NATASHA Z. REVELL
                                                           ZALKIN REVELL, PLLC
                                                           2441 US Highway 98W, Ste. 109
                                                           Santa Rosa Beach, FL 32459
                                                           (850) 267-2111 (Tel)
                                                           (866) 560-7111 (Fax)
                                                           nrevell@zalkinrevell.com




                                                     3
